Exhibit 99.1 David W. Fry Executive Vice President, Treasurer and Chief Financial Officer Flushing Financial Corporation (718) 961-5400 FOR IMMEDIATE RELEASE Flushing Financial Corporation Reports quarterly GAAP and Core Net Income of $8.0 Million; Core Diluted EPS Increased 35% From Comparable Prior Year Period FirstQuarter 2010 Highlights · Record net interest income at $33.5 million. · Net interest margin increased 25 basis points on a linked quarter basis to 3.39%. · Core earnings per common share increased $0.07, or 35.0%, to $0.27 for the three months ended March 31, 2010 from $0.20 earned in the comparable prior year period. · Core earnings per common share increased $0.02, or 8.0%, to $0.27 for the three months ended March 31, 2010 from $0.25 earned in the quarter ended December 31, 2009. · Record core pre provision pre tax (“PPPT”) earnings of $18.2 million, a $0.6 million, or a 3.1% increase on a linked quarter basis and a $5.9 million, or 47.2% increase as compared to the first quarter of 2009. (See page 8 for a reconciliation of core PPPT earnings to GAAP earnings before taxes) · Net charge-offs were 0.29% of average loans. · Recorded a $5.0 million provision for loan losses. · Non-performing assets increased $5.3 million on a linked quarter basis to $98.5 million at March 31, 2010. · Regulatory capital ratios at March 31, 2010 were 8.97% for core capital and 13.67% for risk-weighted capital. · Book value per common share increased to $11.84 at March 31, 2010. · Tangible common equity to tangible assets increased to 8.45% at March 31, 2010. LAKE SUCCESS, NY – April 20, 2010 -Flushing Financial Corporation (the “Company”) (Nasdaq-GS: FFIC), the parent holding company for Flushing Savings Bank, FSB (the “Bank”), today announced its financial results for the three months ended March 31, 2010. John R. Buran, President and Chief Executive Officer, stated: “We are pleased to report another quarter of strong earnings and margin expansion for the three months ended March 31, 2010. Net income was $8.0 million, an increase of $1.7 million, or 26.6%, from $6.3 million for the period ended March 31, 2009. We achieved record core net income of $8.0 million, an increase of $3.0 million, or 60.7%, from $5.0 million for the quarter ended March 31, 2009. Our strong operating performance for the quarter was primarily driven by an increase of $7.4 million in net interest income, as the net interest margin for the quarter ended March 31, 2010 improved over the comparable prior year period by 67 basis points to 3.39%. We are particularly encouraged with the continued growth in our net interest margin during the first quarter of 2010, as it improved 25 basis points over the fourth quarter of 2009. “Our product expansion undertaken over the past several years continues to result in growth in our core deposits. During the past twelve months we opened nearly 4,000 demand deposit accounts and saw an increase in demand deposit balances of almost 20%. As a result of deposit growth during the first quarter, we were able to reduce borrowed funds by $104.6 million during the quarter. The shift in our funding sources during 2009 and the first quarter of 2010 resulted in a reduction in our cost of deposits and total funding costs of 94 basis points and 80 basis points, respectively, from the comparable prior year period. “We continue to adhere to our conservative underwriting standards to ensure we continue to originate quality loans. We also focus on the performance of our existing loan portfolio. Non-performing loans increased $5.8 million during the quarter to $91.6 million from $85.9 million at December 31, 2009. The majority of non-performing loans are collateralized by residential income producing properties in the New York metropolitan area that remain occupied and generate revenue. Given New York City’s low vacancy rates, they have retained value and provided us with low loss content in our non-performing loans during the year.We review the property values of impaired loans quarterly and charge-off amounts in excess of 90% of the value of the loan’s collateral. Net loan charge-offs during the quarter were 29 basis points of average loans, which continues to be below the industry average. We recorded a $5.0 million provision for loan losses during the quarter, bringing our allowance up to 71 basis points of total loans.As of March 31, 2010, the current loan-to-value ratio on our impaired loans was 67.8%. 1 Flushing Financial Corporation April 20, 2010 “The Bank continues to be well-capitalized under regulatory requirements at March 31, 2010, with core and risk-weighted capital ratios of 8.97% and 13.67%, respectively. “Our strong capital, our ability to grow core deposits, and our traditionally strong credit discipline has enabled us to increase net income in spite of the extreme economic challenges we face. With an improving economic landscape and our expanded product base, we feel confident that the rest of 2010 will provide additional opportunities for growth, as some competitors continue to deal with the challenges of weakened profitability and organizational disruption.” Core earnings, which exclude the effects of net gains and losses from fair value adjustments, other-than-temporary impairment (“OTTI”) charges, and net gains on the sale of securities was $8.0 million for the three months ended March 31, 2010, an increase of $0.1 million from the $7.9 million earned in the fourth quarter of 2009, and an increase of $3.0 million from the $5.0 million earned for the first quarter of 2009.Core diluted earnings per common share was $0.27, an increase of $0.02 from the $0.25 earned in the fourth quarter of 2009, and an increase of $0.07 from the $0.20 earned for the first quarter of 2009. For a reconciliation of core earnings and core earnings per common share to accounting principles generally accepted in the United States (“GAAP”) net income and GAAP earnings per common share, please refer to the tables in the section titled Reconciliation of GAAP and Core Earnings. During the first quarter of 2010, we elected to reclassify owner-occupied commercial loans originated by our Business Banking Department from commercial real estate loans to commercial business loans.These loans were underwritten using the same underwriting standards we use to originate unsecured business loans, with the mortgage obtained as additional collateral.Based on underwriting standards used to originate the loans, we believe it is appropriate to classify the loans as commercial business loans. Prior period amounts have been adjusted to reflect this reclassification. Earnings Summary - Three Months Ended March 31, 2010 Net income for the three months ended March 31, 2010 was $8.0 million, an increase of $1.7 million as compared to $6.3 million for the three months ended March 31, 2009. Diluted earnings per common share were $0.26 for the three-month periods ended March 31, 2010 and 2009.Diluted earnings per common share were unchanged as the 26.6% increase in net income was offset by the net effect of a 47.0% increase in common shares used in the computation of earnings per common share and the redemption of preferred stock in October 2009. These additional shares were issued in the common stock offering completed in September 2009. Return on average equity was 8.8% for the three months ended March 31, 2010 compared to 8.4% for the three months ended March 31, 2009.Return on average assets was 0.8% for the three months ended March 31, 2010 compared to 0.6% for the three months ended March 31, 2009. For the three months ended March 31, 2010, net interest income was $33.5 million, an increase of $7.4 million, or 28.6%, from $26.1 million for the three months ended March 31, 2009. The increase in net interest income is attributed to an increase in the average balance of interest-earning assets of $114.8 million, to $3,952.1 million for the quarter ended March 31, 2010, combined with an increase in the net interest spread of 69 basis points to 3.22% for the quarter ended March 31, 2010 from 2.53% for the comparable period in 2009. The yield on interest-earning assets decreased 11 basis points to 5.85% for the three months ended March 31, 2010 from 5.96% in the three months ended March 31, 2009. However, this was more than offset by a decline in the cost of funds of 80 basis points to 2.63% for the three months ended March 31, 2010 from 3.43% for the comparable prior year period. The net interest margin improved 67 basis points to 3.39% for the three months ended March 31, 2010 from 2.72% for the three months ended March 31, 2009. Excluding prepayment penalty income, the net interest margin would have been 3.35% and 2.67% for the three month periods ended March 31, 2010 and 2009, respectively. The decline in the yield of interest-earning assets was primarily due to a 15 basis point reduction in the yield of the loan portfolio combined with a 47 basis point reduction in the yield of the securities portfolio. These reductions in rates were partially offset by a $104.6 million decline in the combined average balances of the lower yielding securities portfolio and interest-earning deposits, which each having a lower yield than the average yield of total interest-earning assets.The 15 basis point reduction in the yield of the loan portfolio to 6.20% for the quarter ended March 31, 2010 from 6.35% for the quarter ended March 31, 2009 was primarily due to an increase in non-accrual loans for which we do not accrue interest income.The yield on the mortgage loan portfolio, excluding prepayment penalty income, declined 14 basis points to 6.21% for the three months ended March 31, 2010 from 6.35% for the three months ended March 31, 2009. The 47 basis point reduction in the yield of the securities portfolio to 4.55% for the quarter ended March 31, 2010 from 5.02% for the quarter ended March 31, 2009 was due to higher yielding securities repaying and being replaced with securities with lower yields due to the current interest rate environment. The decline in the yield of interest-earning assets was partially offset by an increase of $219.4 million in the average balance of the loan portfolio to $3,205.3 million for the three months ended March 31, 2010 from $2,986.0 million for the three months ended March 31, 2009. 2 Flushing Financial Corporation April 20, 2010 The decrease in the cost of interest-bearing liabilities is primarily attributable to reductions in the rates paid on deposits combined with a shift in deposit concentrations.The cost of certificates of deposit, money market accounts, savings accounts and NOW accounts decreased 65 basis points, 102 basis points, 74 basis points and 65 basis points respectively, for the quarter ended March 31, 2010 compared to the same period in 2009.The cost of due to depositors was also reduced due to the Bank’s focus on increasing lower-costing core deposits. The combined average balances of lower-costing savings, money market and NOW accounts increased a total of $383.8 million for the quarter ended March 31, 2010 compared to the same period in 2009, while the average balance of higher-costing certificates of deposits decreased $252.8 million for the quarter ended March 31, 2010 compared to the same period in 2009.This resulted in a decrease in the cost of due to depositors of 94 basis points to 2.03% for the quarter ended March 31, 2010 from 2.97% for the quarter ended March 31, 2009. The net increase in deposits allowed the Bank to reduce its reliance on borrowed funds, as the average balance of borrowed funds declined $63.6 million to $999.2 million for the quarter ended March 31, 2010 from $1,062.8 million for the quarter ended March 31, 2009, with the cost of borrowed funds decreasing 30 basis points to 4.32% for the quarter ended March 31, 2010 from 4.62% for the quarter ended March 31, 2009. The net interest margin for the three months ended March 31, 2010 increased 25 basis points to 3.39% from 3.14% for the quarter ended December 31, 2009. The net interest spread increased 31 basis points to 3.22% for the three months ended March 31, 2010 from 2.91% for the quarter ended December 31, 2009 with the yield on interest-earning assets decreasing two basis points to 5.85% for the three months ended March 31, 2010, and the cost of interest-bearing liabilities decreasing 33 basis points to 2.63% for the three months ended March 31, 2010.Excluding prepayment penalty income, the net interest margin would have been 3.35% for the quarter ended March 31, 2010, an increase of 25 basis points from 3.10% for the quarter ended December 31, 2009. A provision for loan losses of $5.0 million was recorded for the quarter ended March 31, 2010, which was an increase of $0.5 million from the $4.5 million recorded in the quarter ended March 31, 2009. During the three months ended March 31, 2010 non-performing loans increased $5.8 million to $91.6 million from $85.9 million at December 31, 2009. Net charge-offs for the quarter totaled $2.3 million an increase of $2.0 million from the comparable prior year quarter and a decrease of $1.0 million from the fourth quarter of 2009.Non-performing loans primarily consists of mortgage loans collateralized by residential income producing properties located in the New York metropolitan market. The Bank continues to maintain conservative underwriting standards that include, among other things, a loan to value ratio of 75% or less and a debt coverage ratio of at least 125%. However, given the level of non-performing loans, the current economic uncertainties, and the level of charge-offs, management, as a result of the regular quarterly analysis of the allowance for loans losses, deemed it necessary to record a $5.0 million provision for possible loan losses in the first quarter of 2010. Non-interest income for the three months ended March 31, 2010 was $2.6 million, a decrease of $2.1 million from $4.7 million for the three months ended March 31, 2009.The decrease in non-interest income was primarily due to a $0.1 million loss recorded from fair value adjustments as compared to a gain of $2.3 million recorded in the comparable prior year period.The decrease in income from fair value adjustments was partially offset by a $0.3 million increase in the quarterly dividend from the Federal Home Loan Bank of New York to $0.6 million for the three months ended March 31, 2010 from $0.3 million for the comparable prior year period. Non-interest expense was $17.9 million for the three months ended March 31, 2010, an increase of $1.9 million, or 12.2%, from $16.0 million for the three months ended March 31, 2009. Employee salary and benefits increased $1.3 million, which is primarily attributed to the growth of the Bank and an increase in stock-based salary expense due to an increase in the stock price as compared to the prior year comparable period. Federal Deposit Insurance Corporation (“FDIC”) insurance increased $0.3 million compared to the comparable prior year period, due to an increase in assessment rates and deposit balances.Other operating expense increased $0.2 million primarily due to the growth of the Bank and an increase in foreclosure expense. The efficiency ratio was 49.8% and 56.3% for the three months ended, March 31, 2010 and 2009, respectively. 3 Flushing Financial Corporation April 20, 2010 Balance Sheet Summary – At March 31, 2010 Total assets at March 31, 2010 were $4,183.1 million, an increase of $39.9 million, or 1.0%, from $4,143.2 million at December 31, 2009. Total loans, net increased $16.3 million, or 0.5%, during the three months ended March 31, 2010 to $3,216.5 million from $3,200.2 million at December 31, 2009. Loan originations and purchases were $95.0 million for the three months ended March 31, 2010, a decrease of $28.5 million from $123.5 million for the three months ended March 31, 2009, as we have tightened our underwriting standards to ensure we continue to originate quality loans.Additionally, loan demand has declined due to the current economic environment. At March 31, 2010, loan applications in process totaled $151.8 million compared to $180.3 million at March 31, 2009 and $158.4 million at December 31, 2009. The following table shows loan originations and purchases for the periods indicated.The table also includes loan purchases of $1.8 million and $20.9 million for the three months ended March 31, 2010 and 2009, respectively. For the three months ended March 31, (In thousands) Multi-family residential $ $ Commercial real estate One-to-four family – mixed-use property One-to-four family – residential Co-operative apartments - - Construction Small Business Administration Taxi Medallion Commercial business and other loans Total loan originations and purchases $ $ We accrue interest income on all of our performing loans.The accrual of income on loans is discontinued when certain factors, such as contractual delinquency of 90 days or more, indicate reasonable doubt as to the timely collectability of such income. At that time, previously accrued but uncollected interest is reversed from income. Loans in default 90 days or more as to their maturity date but not their payments, continue to accrue interest as long as the borrower continues to remit monthly payments. 4 Flushing Financial Corporation April 20, 2010 The following table shows non-performing assets at the periods indicated: (In thousands) March 31, December 31, Loans 90 days or more past due and still accruing: Commercial real estate $
